DETAILED ACTION
In response to communications filed 11/10/2020 & 01/06/2021.
Claims 1-16 and 31 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Devin Brennan (Reg. No. 72,492) on July 27th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Cancel claims 17-30 and 32.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a user equipment (UE) determining a symbol period from a plurality of possible symbol periods for a start of a transmission by a base station over a channel of a shared radio frequency spectrum based on an indication that the base station has obtained access to a channel of the shared radio frequency spectrum and monitoring for the transmission from the base station over the channel of the shared radio frequency spectrum based on the determined symbol period for the start of the transmission and the indication.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Sadeghi et al. (US 2017/0303220 A1) teaching a base station transmitting a channel usage indication to indicate the use of an unlicensed band.  However the prior arts on record alone or in combination fails to teach and/or suggest a user equipment monitoring for the transmission from the base station over the channel of the shared radio frequency spectrum based on the determined symbol period from a plurality of 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1 and 9 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468